10-4652-ag
         Lin v. Holder
                                                                                       BIA
                                                                               A095 673 869
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand eleven.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       _____________________________________
12
13       YAN ZHEN LIN,
14                Petitioner,
15
16                       v.                                     10-4652-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., ATTORNEY GENERAL,
19       UNITED STATES DEPARTMENT OF JUSTICE,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Norman Kwai Wing Wong, New York, New
24                                     York
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Anthony C. Payne, Senior
28                                     Litigation Counsel; Jesse M. Bless,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Yan Zhen Lin, a native and citizen of the People’s

 6   Republic of China, seeks review of a October 29, 2010 BIA

 7   order that denied her motion to reopen. In re Yan Zhen Lin,

 8   No. A095 673 869 (B.I.A. Oct. 29, 2010).    We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     There is no dispute

16   that Lin’s April 2010 motion to reopen was untimely because

17   her administrative order of removal became final in 2007.

18   See 8 C.F.R. § 1003.2(c)(2).    Although Lin contends that the

19   time and number limitations do not apply to her motion to

20   reopen as it is “based on changed circumstances arising in

21   the country of nationality,” 8 C.F.R. § 1003.2(c)(3)(ii),

22   her arguments are unavailing.


                                     2
 1          Lin asserts that she presented evidence both that she

 2   had converted to Christianity and that conditions for

 3   Christians in China have recently worsened.    However, as the

 4   BIA found, Lin's alleged conversion to Christianity was a

 5   change in her personal circumstances, not a change in

 6   country conditions.    See Yuen Jin v. Mukasey, 538 F.3d 143,

 7   155 (2d Cir. 2008).

 8          Moreover, there is no indication that the BIA ignored

 9   any material evidence Lin submitted.    See Jian Hui Shao v.

10   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008); see also Xiao Ji

11   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

12   Cir. 2006).    The record supports the BIA’s determination

13   that, although China has engaged in discrimination and abuse

14   against Christians, Lin failed to establish that conditions

15   in China had changed fundamentally since her merits hearing,

16   as required to warrant reopening.    See Siewe v. Gonzales,

17   480 F.3d 160, 167 (2d Cir. 2007); Xiao Ji Chen, 471 F.3d at

18   342.    Therefore, we find no abuse of discretion in the BIA's

19   denial of Lin's motion to reopen.

20          For the foregoing reasons, the petition for review is

21   DENIED.    As we have completed our review, the pending motion


                                    3
1   for a stay of removal in this petition is DENIED as moot and

2   the temporary stay is VACATED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6




                                 4